Exhibit 10.1

QC Holdings Inc.

Annual Incentive Plan

Adopted December 6, 2011

The QC Holdings, Inc. Annual Incentive Plan structure for the covered officers
listed below (the “Covered Officers”) of the Company is adopted for calendar
year 2012 and thereafter, subject to review and revision by the Compensation
Committee from time to time, in its sole and absolute discretion.

1. An annual incentive pool (the “Annual Incentive Pool”) for the Covered
Officers will be established each year in an amount equal to the Distribution
Percentage specified by the Compensation Committee at the time of establishment
of the terms of each Annual Incentive Plan times the actual EBITDA of the
Company for the year. The Compensation Committee will set the Distribution
Percentage for each level of EBITDA of the Company and the ranges of those
EBITDA levels for the year at the time the Compensation Committee establishes
the Annual Incentive Plan for that year.

2. The Covered Officers who will share in the Annual Incentive Pool and the
percentages (the “Sharing Percentages”) in which those Covered Officers will
share in the Annual Incentive Pool will be set by the Compensation Committee in
conjunction with the establishment of the terms of each Annual Incentive Plan.

3. 90% of the Annual Incentive Pool will be distributed to the Covered Officers
in the Sharing Percentages established by the Compensation Committee in
conjunction with the adoption of each Annual Incentive Plan.

4. Up to 10% of the Annual Incentive Pool will be distributed by the
Compensation Committee to any or all of the Covered Officers in the sole
discretion of the Compensation Committee, based on the performance of the
Company and the Covered Officers for the year, such determination to be made by
the Compensation Committee after the close of each year of the Company at the
Committee’s annual review of Company financial performance and executive
compensation for that year.

5. For purposes of the Annual Incentive Plan, “EBITDA” means the earnings of the
Company from continuing operations for the calendar year, plus interest expense,
taxes, depreciation and amortization, plus equity-based compensation expense,
plus or minus, as applicable, other unusual expenses or revenues for the
calendar year as may be approved by the Compensation Committee at the time of
confirmation of the Annual Incentive Pool for each calendar year. In conjunction
with each Annual Incentive Plan, the Compensation Committee may make such
adjustments to the definition of EBITDA as it sees fit for that year.

6. The Compensation Committee retains the authority to interpret the terms of
each Annual Incentive Plan, to amend, modify or suspend the Annual Incentive
Plan at any time, in its sole and absolute discretion, to pay discretionary
bonuses to any executive officer of the Corporation in addition to or in lieu of
any payment under any Annual Incentive Plan and to modify, amend or adjust the
Covered Officers, the Distribution Percentages, the EBITDA levels corresponding
to each Distribution Percentage, the Sharing Percentages and the definition of
EBITDA under an Annual Incentive Plan to adjust for any events or circumstances
that were not foreseen as of the date of each Annual Incentive Plan award.

* * * * *